                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH


BANNER BANK, successor by merger of
AmericanWest Bank which formerly did
business in Utah as Far West Bank,
                                          MEMORANDUM DECISION & ORDER
            Plaintiff,
      vs.
REAL ESTATE INVESTOR
EDUCATION, LLC, a Nevada limited                Case No. 2:12-cv-763
liability company; REAL ESTATE
INVESTOR SUPPORT, LLC, a dissolved
Nevada limited liability company; JAMES        Judge Clark Waddoups
M. SMITH, a Utah resident, JMS
MARKETING L.L.C., a Utah limited
liability company; LOREE C. SMITH, an
individual and JOHN DOES 1-10,

            Defendants.


 JAMES M. SMITH

            Counterclaimant,
      vs.

 BANNER BANK,

            Counterclaim Defendant.


 LOREE C. SMITH,

            Counterclaimant,
      vs.

 BANNER BANK,

            Counterclaimant,
                                         INTRODUCTION

       A three-day bench trial was held in this matter beginning on June 5, 2017, during which

the court heard Banner Bank’s claims against James Smith (“James”) and Loree Smith’s

(“Loree”) counterclaims against Banner Bank. Specifically, Banner Bank sought an order to

foreclose on twelve parcels of land in Oregon that it alleged James pledged as collateral for a

2009 loan, and Loree alleged that Banner Bank breached the terms of a Consent, Waiver and

Release Agreement. Before the parties presented their closing arguments, James filed for

Chapter 7 Bankruptcy, and the bankruptcy trustee ultimately abandoned those Oregon properties,

mooting Banner Bank’s attempts to foreclose on his land. The court heard closing arguments on

Loree’s counterclaims against Banner Bank on February 28, 2019. The issues concerning

Loree’s counterclaims have been fully briefed and are ripe for resolution.

                                    FACTUAL BACKGROUND

       On or about July 30, 2009, Real Estate Investor Support, LLC (“Real Estate Investor

Support”) and AmericanWest Bank, Banner Bank’s predecessor in interest, entered into a loan

agreement. Real Estate Investor Support executed a promissory note in the amount of

$2,300,000 in favor of AmericanWest Bank (the “Loan”). James, who was an owner of Real

Estate Investor Support, personally guaranteed payment of the Loan and placed his signature on

a Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing (the “Deed of

Trust”) that offered as collateral twelve parcels of land situated in Lane County, Oregon (the

“Oregon Properties”). The Oregon Properties consisted of eleven undeveloped lots (the “Eleven

Parcels”) and a condominium (“Unit 7”). At the time James placed his signature on the Deed of

Trust, July 30, 2009, James was the sole owner of the Eleven Parcels, and he and Loree jointly




                                                 2
owned Unit 7 as tenants by the entirety. 1 Although the Deed of Trust listed James and Loree

jointly as “Owner” and included a signature block for both James and Loree, Loree refused to

sign it. James placed his signature on the Deed of Trust but did not change the language naming

him and Loree as the “Owner.” He also did not change the signature block which required both

James and Loree to sign. Banner Bank proceeded to close and fund the Loan without the fully

executed Deed of Trust. Banner Bank then held the defective Deed of Trust without recording it.

Once the Loan went into default, Banner Bank attempted to record it. After the Deed of Trust

was rejected for recording, someone altered it to cross out Loree’s name and the part of the

signature block that required her signature. Almost two years after the Loan closed, Banner

Bank then recorded the altered Deed of Trust among the land records of Lane County, Oregon,

on July 13, 2011. At one point, in an attempt to cure the defective Deed of Trust, Banner Bank

prepared a revised deed of trust with only James’s name as the Owner. The revised deed of trust

did not encumber Unit 7, but only the Oregon Properties that were held by James. James placed

his signature on the revised deed of trust but refused to deliver it to Banner Bank, instead

delivering it to his lawyer to hold in trust pending resolution of the pending disputed issues. The

revised deed of trust was never delivered to Banner Bank.

        James began to experience financial difficulties soon after agreeing to the Loan. On

December 31, 2010, Real Estate Investor Support, James, and Loree sold all of Real Estate

Investor Support’s assets to Real Estate Investor Education, LLC (“Real Estate Investor

Education”) under an Asset Purchase Agreement. As part of this agreement, Real Estate Investor

Education agreed to assume the Loan, and on or about December 31, 2010, Real Estate Investor



        1
           Although James and Loree were separated in 2009, it is uncontested that they jointly owned Unit 7 at the
time that James placed his signature on the Deed of Trust. Loree subsequently obtained sole ownership of Unit 7
pursuant to an interim order entered by a Florida court in November 2012, which was made final in December 2014.

                                                        3
Support, Real Estate Investor Education, James, and Far West Bank, a division of AmericanWest

Bank, Banner Bank’s predecessor in interest, entered into a Consent, Waiver and Release

Agreement (the “Release”). Material to this case is Paragraph 4 of the Release, which states:

               In consideration of this Agreement, the Borrower and Lender, on
               behalf of themselves, their successors, assigns, legal
               representatives (collectively and individually the “Releasing
               Parties”), hereby fully, finally and completely RELEASE and
               FOREVER DISCHARGE Loree Smith of and from any and all
               claims, controversies, disputes, liabilities, obligations, demands,
               damages, debts, liens, actions and causes of action of any and
               every nature whatsoever relating to the Loan.

(Pl. Ex. 11, at ¶ 4 (emphasis in original).) The “Loan” referenced in the Release is the Loan

described above. The Release did not modify or release James’s personal guaranty to repay the

Loan.

        Real Estate Investor Education failed to repay the Loan, and James did not make

payments pursuant to his guaranty. Thus, on August 6, 2012, Banner Bank initiated this action

by filing a complaint against Real Estate Investor Education, Real Estate Investor Support,

James, JMS Marketing L.L.C., Loree, and 10 John Does, in which it sought, inter alia, an order

to foreclose on the Deed of Trust, a writ directing the sale of James’s interest in the Oregon

Properties, and declaratory judgment against Loree determining that she does not hold any

interest in the Eleven Parcels. (ECF No. 2 at ¶¶ 67, 68, 73–77, Compl.)

        Real Estate Investor Education, Real Estate Investor Support, and JMS Marketing L.L.C.

failed to answer the Complaint, and on February 1, 2016, default judgment was entered against

them. After her initial motion to dismiss was denied, Loree filed an Answer to Banner Bank’s

Complaint in which she requested that the Deed of Trust be canceled and asserted counterclaims

against Banner Bank for slander of title, civil conspiracy, abuse of process, and breach of

contract. (ECF No. 75.) James similarly raised counterclaims against Banner Bank, alleging


                                                 4
improper securitization of pledged property located in South Carolina and breach of contract

regarding the sale of intellectual property. (ECF No. 24.)

       Banner Bank moved for summary judgment on all of these counterclaims. By Order

dated February 21, 2017, the court granted Banner Bank summary judgment as to James’s

liability under the guaranty; dismissed with prejudice both of James’s counterclaims; granted

Banner Bank summary judgment on all of Loree’s counterclaims except for her claim that

Banner Bank breached the Release; and determined that Banner Bank’s claims for declaratory

judgment as to Loree’s ownership in the Oregon Properties were moot. (ECF No. 196.)

       At a three-day bench trial beginning June 5, 2017, the court heard the two remaining

issues in this case—Banner Bank’s request for an order to foreclose on and a writ to sell the

Eleven Parcels and Loree’s counterclaim that Banner Bank breached the Release. The court

heard testimony and received evidence from James; Loree; Oana Cosmina Norman, an employee

of Banner Bank (“Ms. Norman”); and Carrie Hurst, a paralegal for the law firm that represents

Banner Bank. The parties offered substantial evidence regarding the alteration and recordation

of the Deed of Trust. The evidence at trial supported the facts set forth above as to Banner

Bank’s efforts to obtain signatures on the Deed of Trust and record it.

       When Banner Bank offered the original Deed of Trust into evidence during the second

day of trial, it was discovered that the document had received additional alterations. At some

point between the execution and recordation of the Deed of Trust, the numbers “132” were

written on the upper left-hand corner of the first page in blue ink, a series of numbers were

written on the top of the first page and subsequently whited-out, and a note was written on the

right-hand corner of the first page in pencil. Someone subsequently attempted to erase the




                                                 5
penciled note. It appears the note reads: “Not [r?] . . d as per Rick S + Dan Eag.” 2 Loree implies

that this erased language indicates that Banner Bank had knowledge that the Deed of Trust was

defective, but the court does not reach a conclusion on what the language meant. While a copy

of the recorded version of the Deed of Trust was attached to Banner Bank’s Complaint and

disclosed in discovery, that copy did not depict the numbers that were written on the top of the

first page and whited-out or the note that was written on the right-hand corner of the first page

and erased—it did, however, show the written “132.”

       At the close of evidence, the court directed the parties to submit written briefs for their

closing arguments, which they did on August 10, 2017. Closing arguments were scheduled to be

heard on October 12, 2017, but on or about September 5, 2017, James filed for Chapter 7

Bankruptcy, and the matter was stayed. Subsequently, the Trustee in James’s bankruptcy

proceeding abandoned the Oregon Properties, thereby mooting Banner Bank’s request for an

order to foreclose on the Eleven Parcels.

       On February 28, 2019, the court heard oral argument on the only remaining issue in this

case—Loree’s counterclaim that Banner Bank breached the Release. Loree asserts that she is

entitled to recover the attorney fees she incurred as a result of this breach. Because it is

undisputed that Loree did not make, and therefore waived, a claim for her attorney fees as a type

of consequential damages, she pursues those fees under a theory that Banner Bank acted in bad

faith. Following oral argument, Banner Bank submitted a Motion for Leave for the Court to

Receive Corrections and/or Clarifications Concerning Inaccurate Statements or Arguments Made

and/or Asserted at Hearing (ECF No. 285), which was opposed by Loree (ECF No. 288). The




       2
           The letters in the brackets and the letters replaced by the ellipsis are not clearly readable.

                                                             6
court has reviewed Banner Bank’s motion and its reply brief in support of that Motion (ECF No.

289) and has considered the submissions and arguments contained therein in making this ruling.

                                        FINDINGS OF FACT

       The court enters these findings of fact based on a preponderance of the evidence. In

assessing the credibility of the witnesses, the court has considered the source and basis of each

witness’s knowledge; the ability of each witness to observe; the strength of the witness’s

memory; each witness’s interest, if any, in the outcome of the litigation; the relationship of each

witness to either side in the case; and the extent to which each witness’s testimony is either

supported or contradicted by other evidence presented at trial. To the extent that any of the

above statement of background facts is not expressly included below, those statements are

additional findings of fact by the court. In addition, if any findings of fact that may be viewed as

conclusions of law, or if any conclusions of law that may be viewed as findings of fact, the court

intends that they be so interpreted.

       The 2009 Deed of Trust

       1.      On July 30, 2009, Real Estate Investor Support and Far West Bank, a division of

AmericanWest Bank, predecessor in interest to Banner Bank, entered into a Term Loan

Agreement. Pl. Ex. 3.

       2.      As part of the Term Loan Agreement, Real Estate Investor Support gave Far West

Bank a promissory note in the amount of $2.3 million (the “Loan”). Pl. Ex. 2.

       3.      In order to provide assurance for the repayment of the Loan, James, who was an

owner of Real Estate Investor Support, placed his signature on a Guaranty on July 30, 2009, in

which he guaranteed the payment and performance of the Loan. Pl. Ex. 4.




                                                 7
       4.        James also placed his signature on a Deed of Trust on July 30, 2009 that pledged

as collateral for the Loan the Oregon Properties, which consisted of the Eleven Parcels and Unit

7. Pl. Ex. 7, 52, 53.

       5.        On July 30, 2009, the Eleven Parcels were owned by James. Trial Tr., 56:1–5.

       6.        On July 30, 2009, Unit 7 was owned jointly by James and Loree. Def. Ex. 148;

Trial Tr., 56:1–10.

       7.        Banner Bank knew that Unit 7 was owned jointly by James and Loree. Id. As

such, the Deed of Trust identified both James and Loree as “Owner” and provided a signature

block and notary acknowledgement for both James and Loree. Pl. Ex. 7, 52, 53.

       8.        After James placed his signature on the Deed of Trust on July 30, 2009, he gave

it, along with other Loan documents, to Aaron Osmond, the manager of Real Estate Investor

Support. Trial Tr., 414:11–22. James was aware that Loree had not signed the Deed of Trust,

but he believed that she would sign it before it was recorded. Id. Mr. Osmond delivered those

documents to Banner Bank. Trial Tr., 41:13–21. Loree refused to sign the Deed of Trust. Pl.

Ex. 7, 52, 53.

       9.        Sometime after 2009, but likely just before July 13, 2011, Banner Bank attempted

to record the Deed of Trust, but Lane County, Oregon recorder’s office rejected it because the

instrument was not signed by Loree. Pl. Ex. 44, at 42:8–43:24; 62:16–63:24; Def. Ex. 163, Ex.

4.

       The Release

       10.       On December 31, 2010, Real Estate Investor Support, James, and Loree sold all

of Real Estate Investor Support’s assets to Real Estate Investor Education under an Asset




                                                 8
Purchase Agreement. Pl. Ex. 10. As part of this agreement, Real Estate Investor Education

agreed to assume the Loan. Id.

        11.     In connection with this Asset Purchase Agreement, on or about December 31,

2010, Real Estate Investor Support, Real Estate Investor Education, James, and Far West Bank, a

division of AmericanWest Bank, Banner Bank’s predecessor in interest, entered into the Release.

Pl. Ex. 11.

        12.     Paragraph 4 of the Release states that “[i]n consideration of this Agreement, the

Borrower and Lender, on behalf of themselves, their successors, assigns, legal representatives

(collectively and individually the “Releasing Parties”), hereby fully, finally and completely

RELEASE and FOREVER DISCHARGE Loree Smith of and from any and all claims,

controversies, disputes, liabilities, obligations, demands, damages, debts, liens, actions and

causes of action of any and every nature whatsoever relating to the Loan.” Id. at ¶ 4 (emphasis

in original).

        Negotiations to Revise Deed of Trust

        13.     On September 21, 2010, Ms. Norman, an employee of Banner Bank, emailed Dan

Eagan, counsel for Banner Bank, and informed him that the Deed of Trust needed to be revised

to remove Loree’s name and signature line. Def. Ex. 163, Ex. 4. Mr. Eagan prepared a revised

deed of trust that eliminated Unit 7 from the property securing the loan and removed Loree’s

name and signature block. Def. Ex. 163, Ex. 7. The revised deed of trust therefore only required

James’s signature.

        14.     James placed his signature on the revised deed of trust on December 30, 2010. Id.

However, he only sent Banner Bank an electronic version of the document’s signature page and

retained the original. Pl. Ex. 44, 115:11–17. James told Banner Bank (through his counsel) that



                                                 9
the original was to be held in trust “to allow time to discuss and make changes needed to the

language of the underlying agreements with the attorney drafters.” Def. Ex. 163, Ex. 7. No such

agreement was reached, and the revised deed of trust was never delivered to Banner Bank or

recorded. Id.; Pl. Ex. 44, 117:5–15.

       15.     In March 2011, the Loan went into default. Pl. Ex. 44, 66:4–20; Pl. Ex. 12.

       16.     On May 18, 2011 Banner Bank sent Real Estate Investor Education a letter stating

that the Loan was in default and demanding payment of $150,000. Pl. Ex. 12. The letter further

stated that Banner Bank had “not received the executed mortgages for the properties located in . .

. Oregon that AmericanWest Bank holds as collateral for the loan,” and that by not providing

those documents, Real Estate Investor Education was “not allowing the bank to prefect its

collateral position in the properties.” Id.

       17.     Real Estate Investor Education failed to cure the default, and James did not make

payments under the Guaranty.

       Alteration and Recordation of the Deed of Trust

       18.     With the Loan in default and its attempts to obtain a revised deed of trust having

failed, Banner Bank determined that it needed to record the defective Deed of Trust. Trial Tr.,

242:12–243:5; 277:8–5; Pl. Ex. 44, 49:13–17, 110:15–20.

       19.     Banner Bank knew that it could not record the Deed of Trust in its current form

because it was not signed by Loree and that the Deed of Trust would therefore need to be altered

in order to be recorded. Pl. Ex. 44, 49:13–50:19, 110:15–111:8; Def. Ex. 147.

       20.     Ms. Norman sent the Deed of Trust to Banner Bank’s Oregon counsel to have it

reviewed and recorded. Def. Ex. 163, 8:21–9:2.




                                                10
       21.         On July 11, 2011, a paralegal for Banner Bank’s Oregon counsel communicated

with agents of First American Title Company to determine what changes needed to be made to

the Deed of Trust in order to make it recordable. Def. Ex. 147.

       22.         Agents for First American Title Company then communicated with an employee

of Lane County, Oregon, who stated that the Deed of Trust would be accepted for recordation if

Loree’s name was crossed out and the notary line was corrected. Id. Counsel for Banner Bank

made the suggested changes, and on July 13, 2011, the Deed of Trust was recorded in Lane

County, Oregon. Id.; Pl. Ex. 52 & 53.

       23.         The original recorded version of the Deed of Trust shows that Loree’s name,

signature block, and notary acknowledgement were struck through. Pl. Ex. 53. It also shows

that the numbers “132” were written on the upper left-hand corner of the first page in blue ink, a

series of numbers were written on the top of the first page and subsequently whited-out, and a

note was written on the right-hand corner of the first page in pencil and subsequently erased. Id.

It appears the note reads: “Not [r?] . . d as per Rick S + Dan Eag,” 3 but the court does not reach

a conclusion on what the language meant.

       24.         The whited-out numbers and erased note (the “Discovered Alterations”) were not

visible on the copies of the Deed of Trust that were attached to Banner’s Bank Complaint or

provided in discovery. (ECF No. 2-6; ECF No. 285-4.) The Discovered Alterations were also

not visible in the copy of the Deed of Trust that was certified by Lane County, Oregon. Pl. Ex.

52. The written numbers “132” were, however, visible on each of these copies of the Deed of

Trust. (ECF No. 2-6; ECF No. 285-4; Pl. Ex. 52.)




       3
           The letters in the brackets and the letters replaced by the ellipsis are not clearly readable.

                                                            11
       25.     Counsel for Loree first learned of the Discovered Alterations when the original

recorded version of the Deed of Trust was submitted during the second day of the Bench Trial.

Trial Tr., 325:1–8. Counsel for Banner Bank made arrangements to receive the original recorded

version of the Deed of Trust during trial. Id.

       26.     Because Loree did not learn of the Discovered Alterations until well after

discovery had ended, she was not able to inquire as to who had made the Discovered Alterations

or the content and/or significance of the numbers that were whited-out or the note that was

erased. Loree implies that Discovered Alterations indicate that Banner Bank had knowledge that

the Deed of Trust was defective, but no testimony was offered at trial to resolve these questions.

Trial Tr., 399:10–404:8.

       Banner Bank’s Initiation of this Matter

       27.     Banner Bank initiated this action by Complaint filed on August 6, 2012. (ECF

No. 2, Compl.) The Complaint named Loree as a defendant and sought declaratory judgment

determining that she does not hold any interest in the Eleven Parcels. Id. at ¶ 68.

       28.     The Complaint also sought a writ directing the sale of James’s interest in the

Oregon Properties, including his interest as a co-owner in Unit 7, in which Loree also owned an

undivided interest. Id. at ¶¶ 25-27; 73–77.

       29.     On September 12, 2014, Loree filed an Answer to the Complaint in which she

sought to have the Deed of Trust canceled and asserted counterclaims against Banner Bank for

slander of title, civil conspiracy, abuse of process, and breach of contract. (ECF No. 75.)

       30.     By Order dated February 21, 2017, the court denied Loree’s request to cancel the

Deed of Trust and dismissed all of her counterclaims except for her claim for breach of contract.

(ECF No. 196.)



                                                 12
        31.    Loree’s breach of contract claim alleges that Banner Bank breached the Release

by “recording an erroneous deed of trust,” by “perpetuating claims, controversies and disputes

regarding ‘Unit 7,’” and by “filing and maintaining an action against [Loree] notwithstanding

knowledge of its own contractual duty and its fraudulent, illegal, and coercive acts and conduct.”

Id. at ¶ 28.

                                       CONCLUSIONS OF LAW

I.      JURISDICTION AND VENUE

        1.     This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

 1332(a) because the action is between citizens of different states and because the matter in

 controversy exceeds $75,000.

        2.     Venue is proper in the United States District Court for the District of Utah

 pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise to the

 claims alleged occurred in the District of Utah.



II.     LOREE’S BREACH OF CONTRACT CLAIM

        3.     Under Utah law, a third-party beneficiary is a person who is “‘recognized as

having enforceable rights created in them by a contract to which they are not parties and for

which they give no consideration.’” SME Indus., Inc. v. Thompson, Ventulett, Stainback &

Assocs., Inc., 2001 UT 54, ¶ 47, 28 P.3d 669, 684 (quoting Rio Algom Corp. v. Jimco Ltd., 618

P.2d 497, 506 (Utah 1980) (internal quotations and citation omitted)). A third party beneficiary

gains “enforceable rights under a contract” if it is clear that the parties to the contract intended

“‘to confer a separate and distinct benefit’” upon her. Id. (emphasis in original) (quoting Rio

Algom Corp., 618 P.2d at 506).



                                                  13
          4.   The parties to the Release clearly intended to confer a separate and distinct benefit

upon Loree—they drafted into the document a paragraph entitled “Release of Loree Smith” that

specifically described the nature of the parties’ release of her. See Pl. Ex 11, at ¶ 4. Thus,

although Loree was not a party to the Release, she was clearly an intended third party beneficiary

to it and therefore has the right to sue for a breach of its terms. Orlando Millenia, LC v. United

Title Servs. of Utah, Inc., 2015 UT 55, ¶ 37, 355 P.3d 965, 972 (“In contract law, a third party

has standing to sue if it is an intended, and not merely an incidental, beneficiary.” (emphasis in

original) (citing Ron Case Roofing & Asphalt Paving v. Blomquist, 773 P.2d 1382, 1386 (Utah

1989)).

          5.   In Paragraph 4 of the Release, Banner Bank agreed to “fully, finally and

completely RELEASE and FOREVER DISCHARGE [Loree] of and from any and all claims,

controversies, disputes, liabilities, obligations, demands, damages, debts, liens, actions and

causes of action of any and every nature whatsoever relating to the Loan.” Pl. Ex 11, at ¶ 4

(emphasis in original).

          6.   Banner Bank named Loree as a defendant in this action in order to obtain a

declaratory judgment determining that she does not hold any interest in the Eleven Parcels.

(ECF No. 2, at ¶ 68.)

          7.    Banner Bank also sought an order to foreclose on the Deed of Trust and a writ

directing the sale of James’s interest in the Oregon Properties. Id. at ¶¶ 67, 73–77. This

included Unit 7, a parcel in which—at that time—Loree held an undivided interest. Def. Ex.

148.




                                                 14
       A.      Banner Bank breached the Release by bringing this action against Loree.

       8.      By bringing this action against Loree, Banner Bank asserted a claim, controversy,

dispute, demand, action, and/or cause of action relating to the Loan. Doing so was a clear breach

of the terms of the Release.

       9.      Banner Bank asserts numerous arguments as to why bringing Loree into this

action cannot constitute a breach of the Release. None are persuasive.

       10.     First, Banner Bank argues that this court’s prior determination that Loree was

properly joined as a party to this action precludes her breach of contract claim. It does not. In

her motion to dismiss, Loree argued that she should be dismissed from this action because

“based on the release, [Banner Bank] indisputably has no right to assert the claim against [her].”

(ECF No. 30, at p. 3.) The court denied this motion on October 15, 2013, and found that Loree

was a properly joined party. (ECF No. 54.) However, the court’s ruling simply recognized that

the Release did not provide a basis for Loree’s dismissal—it did not find that Banner Bank was

absolved of its agreement to release her from any potential actions related to the Loan. Banner

Bank’s legal right to sue Loree is separate and distinct from any consequence it may suffer as a

result of it executing that right. Thus, although Banner Bank was able to state a claim to bring

Loree into this action, it did so at its own peril, as it had expressly ensured Loree that it would

release her from any potential actions related to the Loan.

       11.     Banner Bank’s remaining arguments fail for similar reasons. It argues that it was

permitted to name Loree under the Declaratory Relief Act, that it was justified in doing so

because there was uncertainty as to the ownership of Unit 7, and that it was required to do so

under Rules 19 and 20 of the Federal Rules of Civil Procedure. Even if all of these assertions are

true, they do not change, or excuse, the fact that Banner Bank previously released Loree from



                                                  15
any such actions. Again, while Banner Bank was legally permitted to name Loree in this action,

it did so at its own peril, because it had already agreed not to do so.

       12.     Finally, Banner Bank argues that Loree’s claim for breach of contract fails

because it only sought declaratory relief against her. This ignores the extremely broad (and

clear) language of the Release. Banner Bank agreed to release Loree from “any and all claims,

controversies, disputes, . . . . actions and causes of action of any and every nature whatsoever

relating to the Loan.” Pl. Ex 11, at ¶ 4 (emphasis added). A claim for declaratory relief

regarding her ownership of property sought to be foreclosed on under the Loan is a “claim,

controversy, or dispute” covered by the Release.

       13.     In the Release, Banner Bank unequivocally agreed to release Loree from any

potential actions related to the Loan, and it undeniably breached that agreement when it named

her as a defendant in this action and sought declaratory judgment against her.

       B.      Banner Bank breached the Release by bringing this action to foreclose on
               and sell James’s interests in Unit 7.

       14.     Banner Bank also breached the Release by filing an action seeking to foreclose on

the Deed of Trust and direct the sale of James’s interest in the Oregon Properties.

       15.     Although Banner Bank seeks to foreclose on and sell only James’s interest in Unit

7, such action impacts Loree in violation of the Release. Banner Bank acknowledged the impact

that a foreclosure would have on Loree, stating “[b]ecause Loree Smith is or was the wife of

Defendant James Smith at the time some of the properties were conveyed to secure the loan

owing to AmericanWest, the foreclosure of those properties, whether judicially or non-judicially,

will affect her rights, if any, in those Properties.” (ECF No. 36, at 9 (emphasis added).)

       16.     The foreclosure and sale that Banner Bank seeks would cause Loree to become a

joint owner of Unit 7 with whomever purchased James’s interest. Moreover, it would change the


                                                  16
nature of her tenancy in Unit 7 and almost certainly lead to a partition action which could force

Loree to either expend money to save Unit 7 or lose her ownership in it entirely.

          17.   Under the broad language of the Release, Banner Bank agreed to release Loree

from any controversy “of any and every nature whatsoever related to the Loan.” Pl. Ex 11, at ¶

4. It breached this agreement by attempting to foreclose on the Loan and sell property of which

she owned an undivided interest.

          18.   While Banner Bank is certainly within its legal rights to foreclose on property for

which it has a secured interest (assuming arguendo that the Deed of Trust did in fact give Banner

Bank a valid lien on James’s undivided interest in Unit 7), as is discussed above, the existence of

this right does not negate the legal consequences to Banner Bank for violating its promise to

release Loree from such a controversy.

          19.   Loree has established that Banner Bank breached the Release.

III.      LOREE’S CLAIM FOR ATTORNEY FEES

          20.   Loree asserts that she is entitled to recover the attorney fees she incurred in this

action.

          21.   It is well settled under Utah law that “attorney fees are awardable only if

authorized by statute or by contract.” Dixie State Bank v. Bracken, 764 P.2d 985, 988 (Utah

1988) (citations omitted). Utah law also provides limited circumstances whereby attorney fees

resulting from a breach of contract may be recoverable as consequential damages. See Canyon

Country Store v. Bracey, 781 P.2d 414, 420 (Utah 1989).

          22.   The Release does not provide for attorney fees, and Loree acknowledged that she

is not claiming attorney fees as consequential damages. (See ECF No. 234-1, at 7:17–9:4.)

Instead, Loree’s claim attorney fees relies on Utah Code § 78B-5-825, which states that “the



                                                  17
court shall award reasonable attorney fees to a prevailing party if the court determines that the

action or defense to the action was without merit and not brought or asserted in good faith . . . .”

       23.     Loree alleges that Banner Bank acted in bad faith in bringing this action against

her and in attempting to foreclose on the Deed of Trust as it relates to her.

       24.     To award fees pursuant to § 78B-5-825(1), “‘a trial court must determine both that

the losing party’s action or defense was “without merit” and that it was brought or asserted in

bad faith.’” Fadel v. Deseret First Credit Union, 2017 UT App 165, ¶ 30, 405 P.3d 807, 815

(quoting Still Standing Stable, LLC v. Allen, 2005 UT 46, ¶ 7, 122 P.3d 556).

       A.      Banner Bank’s action against Loree was without merit.

       25.     In order to determine whether an action is “without merit,” a court must look “‘to

whether it was frivolous or of little weight or importance having no basis in law or fact.’” Id. at

¶ 32 (quoting Migliore v. Livingston Fin., LLC, 2015 UT 9, ¶ 31, 347 P.3d 394). “‘[T]he bare

existence of a basis in law for a potential claim is not sufficient to make a claim meritorious,’”

rather “‘there must also be a factual basis for a party’s claims apart from a statutory provision

that provides a theoretical “basis in law” for those claims.’” Id. (quoting Bresee v. Barton, 2016

UT App 220, ¶ 49, 387 P.3d 536).

       26.     Banner Bank named Loree in this action in order to determine her ownership in

the Eleven Parcels. (ECF No. 2, at ¶¶ 67, 68.) But Banner Bank knew before it filed this action

that James was the sole owner of the Eleven Parcels, and this fact was never disputed in this

action. (See ECF 257, at ¶ 44; Tr., 56:1–5.) This court specifically found that there was “no

evidence Loree Smith has an ownership interest in those properties.” (ECF No. 196.)

       27.     Banner Bank argues that Loree’s joinder was necessary, and that its action against

her was not meritless, because she may have claimed an interest in the Eleven Parcels. But

representations made both by Loree and Banner Bank show that she could not have claimed an
                                                 18
interest in the Eleven Parcels that could have interfered with Banner Bank’s ability to foreclose

on them.

       28.     In her motion to dismiss, Loree acknowledged that any claims she may have to an

equitable interest in the Eleven Parcels “take a back seat to legal disputes involving this

property.” (ECF No. 27, at p. 2–3.)

       29.     Banner Bank also recognized that the validity of its lien depended on the status of

title at the time the Deed of Trust was signed and delivered. In its closing argument, Banner

Bank attempted to refute Loree’s suggestion that its lien on Unit 7 was defeated when she

subsequently obtained James’s interest in the property, arguing “the assertion that [Loree] may

have obtained an equitable interest in [James’s] interest in the condominium through the interim

order of partial distribution made in November of 2012 or subsequent proceeding is entirely

irrelevant because the [Deed of Trust] conveyance was made when James Smith signed and had

the [Deed of Trust] delivered to the Bank in connection with closing on the 2009 loan

transaction.” (ECF No. 256, at p. 22 (emphasis added).) It is uncontested that at the time James

delivered the Deed of Trust, he was the sole owner of the Eleven Parcels. Tr., 56:1–5. Thus,

under Banner Bank’s own arguments, any after-obtained interest Loree may have received in the

Eleven Parcels could not have impacted Banner Bank’s ability to foreclose on those parcels

under the Deed of Trust.

       30.     Banner Bank’s action against Loree was therefore “of little weight or importance”

and had “no basis in law or fact.” Fadel, 2017 UT App 165, ¶ 32, 405 P.3d at 815. Banner Bank

named Loree in this action without merit.

       31.     Moreover, the possibility that Loree may have claimed an interest in the Eleven

Parcels did not justify, or make meritorious, Banner Bank’s request for declaratory judgment.



                                                 19
“‘[T]he bare existence of a basis in law for a potential claim is not sufficient to make a claim

meritorious,’” rather “‘there must also be a factual basis for a party’s claims . . . .’” Bresee v.

Barton, 2016 UT App 220, ¶ 49, 387 P.3d 536, 551–52 (citing Valcarce v. Fitzgerald, 961 P.2d

305, 315 (Utah 1998)). The record unequivocally shows that Loree had not claimed an interest

in the Eleven Parcels. Thus, there was no factual basis for Banner Bank to question whether

Loree owned an interest in the Eleven Parcels that could affect its legal ability to foreclose under

the Deed of Trust.

        32.     Banner Bank had no factual or legal basis to question whether Loree had an

interest in the Eleven Parcels or to question whether any subsequently asserted interest could

obstruct its attempts to foreclose on those parcels. Nonetheless, it named her in this action and

immediately agreed to dismiss her once Loree conceded what it already knew—that any claim

she might assert to the Eleven Parcels would “take a back seat to” its lien. (See ECF No. 256 at

11–12.) Banner Bank’s action was without merit.

        B.      Banner Bank acted in bad faith in bringing this action and in concealing
                alterations made to the Deed of Trust.

        33.     In order to determine whether an action was brought in “bad faith,” a court must

“‘find that the plaintiff (1) lacked an honest belief in the propriety of the activities in question;

(2) intended to take unconscionable advantage of others; or (3) had intent to, or knowledge of the

fact that the activities in question will hinder, delay or defraud others.’” Fadel, 2017 UT App

165, ¶ 35, 405 P.3d at 816 (alterations and omissions omitted) (quoting Verdi Energy Group, Inc.

v. Nelson, 2014 UT App 101, ¶ 30, 326 P.3d 104). “‘To establish a lack of good faith, or “bad

faith” under [§ 78B-5-825], a party must prove that one or more of these factors is lacking.’”

Still Standing Stable, LLC, 2005 UT 46, ¶ 12, 122 P.3d 556, 560 (quoting In re Sonnenreich,

2004 UT 3, ¶ 50, 86 P.3d 712, 726).


                                                  20
        34.     On December 30, 2010, Banner Bank expressly agreed to release Loree from any

and all claims related to the Loan. Pl. Ex 11, at ¶ 4. Less than two years later, it named her in

this action and sought declaratory judgment against her to ensure that it would be able to

foreclose on property pledged as collateral for that Loan. The language of the Release was

broad, clear, and strictly prohibited the very action that Banner Bank took. There can therefore

be no question that Banner Bank “lacked an honest belief in the propriety of” its request for

declaratory judgment against Loree. Fadel, 2017 UT App 165, ¶ 35, 405 P.3d at 815.

        35.     Banner Bank was “aware of [the] limitations and restrictions” stated in the

Release but nevertheless asserted this action against Loree in clear violation of those conditions.

Such blatant disregard for an agreement is improper and “does not and cannot constitute a good

faith basis for the pursuit of [this action].” Id. at ¶ 36 (internal quotations and citation omitted).

Loree moved that she be dismissed from the case in her initial motion, which Banner Bank

opposed. (ECF 27, 28, 30 and 36.) Banner Bank therefore acted in bad faith in bringing this

action against Loree. See Still Standing Stable, LLC, 2005 UT 46, ¶ 12, 122 P.3d at 560.

        36.     Banner Bank’s bad faith is not diminished by the fact that it was legally within its

rights to bring Loree into this action, and it’s compliance with the rules of civil procedure does

not excuse it from its express promise that it would release Loree from any potential actions

related to the Loan. As discussed above, Banner Bank’s legal right to sue Loree is separate and

distinct from any consequence it may suffer for executing that right. By exercising that right,

and naming Loree in this action, Banner Bank acted in bad faith.

        37.     Banner Bank also acted in bad faith in the prosecution of this action, as it

concealed alterations made to the Deed of Trust while it pursued dismissal of Loree’s

counterclaims and the foreclosure and sale of James’s interest in Unit 7.



                                                  21
        38.     Banner Bank knew that it altered, or directed others to alter, the Deed of Trust. It

also knew that it had in its control the only version of the document that showed the full extent of

those alterations. Nonetheless, it failed to disclose the alterations to Loree until the second day

of trial. While withholding this material information, it sought, and was successful in obtaining,

dismissal of Loree’s counterclaims, and it pursued the foreclosure and sale of James’s interest in

Unit 7. Its concealment of these alterations was “intended to take unconscionable advantage of

[Loree]” and therefore constituted bad faith. Fadel, 2017 UT App 165, ¶ 35, 405 P.3d at 815.

        39.     Banner Bank drafted the Deed of Trust with the intent that Loree would sign the

document, but when she refused and Banner Bank was thus unable to record the document, it

then tried to obtain a revised deed of trust that did not require her signature. When that effort also

failed, Banner Bank altered, or caused someone else to alter, the Deed of Trust to strike out her

name and cause it to be recorded. Banner Bank knew or should have known that such a

defective recorded instrument would have an impact on Loree and subject her to the risk of

clouding the title to Unit 7.

        40.     Banner Bank has adamantly argued that its actions were not wrongful and that the

Deed of Trust was valid when James placed his signature on it and that it remained valid despite

the alterations. Even if this were true, Banner Bank ignores a fact that it once candidly

admitted—that the foreclosure of Unit 7 “will affect” Loree’s rights in that property. (ECF No.

36, at 9.)

        41.     Because Loree was undeniably affected by Banner Bank’s foreclosure of the

Deed of Trust, as a party to the action in which that foreclosure was sought, she was entitled to

know of the history of the Deed of Trust and specifically the events that led to its alteration and




                                                 22
recordation. Banner Bank’s concealment of the Discovered Alterations until the second day of

trial substantially disadvantaged Loree by limiting how Loree could pursue her case.

       42.     Had Loree been timely made aware of the Discovered Alterations, she could have

conducted discovery as to what the alterations meant, who made them, and whether Banner Bank

knew that the Deed of Trust was defective. Further, she could have, if warranted, joined

necessary parties into the litigation. This information could have also been used to bolster her

counterclaims and support her claim that the Deed of Trust should be canceled. Instead, Banner

Bank withheld this potentially crucial information and sought to have Loree’s claims thrown out

as baseless and moot.

       43.     Banner Bank’s withholding of this information from Loree until it was too late for

her to conduct discovery or join parties, or even get answers as to the basis of those alterations,

was unconscionable, and Banner Bank took advantage of Loree by moving to dismiss her claims

and by continuing to pursue the foreclosure and sale of Unit 7 without disclosing that

information. This is bad faith.

       C.      Loree is entitled to recover the attorney fees she incurred in this action.

       44.     Loree has established that Banner Bank acted in bad faith in seeking declaratory

judgment against her and by concealing alterations that were made to the Deed of Trust until it

was too late for Loree to utilize that information to her benefit. Loree is therefore entitled to

recover the reasonable attorney fees she incurred in this action pursuant to Utah Code § 78B-5-

825(1). Wardley Better Homes & Gardens v. Cannon, 2002 UT 99, ¶ 31, 61 P.3d 1009, 1018

(“Where a party has acted on a meritless claim and in bad faith, in most cases it would be

inequitable not to award attorney fees.” (emphasis in original)).

       45.     Banner Bank argues that Loree should be barred from recovering attorney fees

because she failed to disclose the amount of fees she incurred. However, because Loree’s claim
                                                 23
arises under § 78B-5-825, and not as a claim for damages, she did not run afoul of Rule 25 of the

Federal Rules in Civil Procedure by failing to make such disclose.

       46.     Banner Bank also argues that even if the court finds that it acted in bad faith and

requires it to pay Loree’s attorney fees, it should only have to pay for fees she incurred defending

against the declaratory judgment claim and not for fees she spent pursuing her counterclaims.

The court disagrees.

       47.     Because Loree’s counterclaims arose “out of the transaction or occurrence that is

the subject matter of [Banner Bank’s] claim” for declaratory judgment and did not “require

adding another party over whom the court cannot acquire jurisdiction,” she was required to bring

them once she was made a party to this action. FED. R. CIV. P. 13(a). Had she failed to do so,

she would have been barred from asserting them in a future proceeding. See Baker v. Gold Seal

Liquors, Inc., 417 U.S. 467, 469, n. 1 (1974) (“A counterclaim which is compulsory but is not

brought is thereafter barred.”).

       48.     Banner Bank agreed to release Loree from the very sort of claim that it brought

her into here. It breached the Release, and as a result, Loree had no choice but to bring any

claims arising from the Loan that she may have had against Banner Bank. Banner Bank forced

Loree’s hand, and she should not be excluded from recovering the fees that she incurred in

pursuing her compulsory counterclaims. Loree is entitled to recover all reasonable fees that she

incurred since she was named in this action.

                                          CONCLUSION

       For the reasons stated herein, the court finds in favor of Counterclaimant Loree Smith

and finds that Plaintfiff Banner Bank breached the terms of the Consent, Waiver and Release

Agreement. Moreover, the court finds that Banner Bank initiated and continued to pursue this



                                                24
action against Loree in bad faith, as doing so was a blatant breach of the express language of the

Release. Banner Bank also prosecuted this matter in bad faith by improperly concealing the

alterations that it made, or directed to be made, to the Deed of Trust. Loree is therefore entitled

to recover the reasonable attorney fees she incurred in this action pursuant to Utah Code § 78B-

5-825(1). Loree is hereby instructed to submit, within twenty-one (21) days of the entry of this

Order, an affidavit itemizing the attorney fees she has incurred since she was named in this

action.



          DATED this 6th day of May, 2019.



                                              BY THE COURT:




                                              Clark Waddoups
                                              United States District Court Judge




                                                 25
